


Exhibit 10.1+


EXPATRIATE AGREEMENT
This EXPATRIATE AGREEMENT is entered into as of June 2, 2014, by and between Sun
Hydraulics Corporation, a Florida corporation (the “Company”), and Tim A.
Twitty, an executive officer of the Company (“Executive”).
1.Overseas Relocation. The Executive has agreed to accept an overseas
assignment, and the Company has agreed to provide Executive with the benefits
set forth herein in connection with Executive’s relocation. Executive initially
will be resident in Shanghai, China (the “Expatriate Country”).


2.Term. This Agreement provides benefits to Executive while living overseas and
will continue from June 2, 2014 (“Effective Date”) until Executive is no longer
employed with the Company or returns to an assignment in the United States.


3.Duties. Executive will serve as the Company’s senior leader in Asia and
perform such duties as requested by the CEO and the Board of Directors.
Executive will be required to travel frequently to perform his duties throughout
China, South Korea, and other countries in Asia.


4.Compensation and Benefits. The Company will pay directly or promptly reimburse
Executive, upon receipt of customary documentation, for the following costs
related to Executive’s assignment to the Expatriate Country.


(a)    All costs incurred by Executive and his family in obtaining visas, work
permits and similar required legal documents.
(b)    Housing costs in Expatriate Country, inclusive of lease expenses, club
membership, and all utilities, telephone and internet expenses, taxes and
licenses, and reasonable maintenance costs.
(c)    Expenses incurred by Executive in connection with the sale of his
personal automobile.
(d)    Business class airfare for one-way flights for Executive and his family
to relocate from the United States to Expatriate Country as well as the cost of
moving and transportation of Executive’s household goods to Expatriate Country
from Florida.
(e)    Education costs for Executive’s son, inclusive of tuition, books and
materials, transportation, and all other school-related fees incurred by
Executive.
(f)    Health and disability insurance for Executive, his spouse and his minor
child equivalent to Executive’s current coverage.
(g)    Home leave based on one trip for Executive and his family to Sarasota,
Florida, on an annual basis inclusive of business class airfare and, if
required, hotel accommodations and a rental car expense.
(h)    Should an emergency arise requiring Executive or one or more members of
Executive’s family to return to the United States, airfare for one roundtrip
flight for each member of Executive’s family required to return to the United
States in connection with the emergency.
5.Repatriation. In the event that Executive’s assignment to the Expatriate
Country is terminated by Executive or the Company, the Company at its discretion
will offer Executive either:



1

--------------------------------------------------------------------------------




(a)    a position with the Company in the United States with duties, salary and
benefits substantially similar to those Executive had prior to his assignment to
the Expatriate Country, or
(b) (i) severance, payable in 24 equal monthly installments, in an amount equal
to: (A) two times the amount of Executive’s annual salary at the time of
termination, plus (B) the cash value at the time of grant of the long-term
compensation (“LTC”) award to Executive, if any, granted during the fiscal year
of his termination; provided, that if the Company’s Compensation Committee at
the time of termination had not yet met to consider an LTC award to him for the
then-current fiscal year, then the cash value at the time of grant of the LTC
award to Executive, if any, granted during the immediately preceding fiscal
year; and
(ii) continuing medical, dental, life, disability and hospitalization benefits,
at the Company’s expense, for Executive and his family as then in effect, for a
period of 24 months following the date of Executive’s termination.
6.Tax Equalization. During Executive’s assignment, Executive will continue to be
responsible for payment of U.S. Federal as if Executive remained in the U.S.
Executive will also be subject to all applicable Chinese income taxes on the
income he earns while on assignment. This “Tax Equalization” provision is
intended to minimize the effect of higher Chinese income tax rates and leave
Executive in a net after-tax position substantially equivalent to what Executive
would experience if Executive were subject only to U.S. Federal income taxes
during this period. The process of calculating and withholding Executive’s
income tax liability requires the Company to estimate Executive’s hypothetical
U.S. Federal income tax liability, based on his total U.S taxable income earned
during the year for services provided to the Company (which includes base
salary, bonus, relocation, housing, education and other expatriate allowances,
the vesting of restricted stock awards and stock option exercises). This
hypothetical tax liability will be withheld from Executive’s pay and will reduce
his take-home pay ratably throughout the year. Actual withholding for U.S. based
employment taxes (FICA and FUTA) will also continue during Executive assignment
to the Expatriate Country.


Deloitte & Touche LLP or another nationally recognized public accounting firm
selected by the Company (the “Accounting Firm”) will assist in the filing of
Executive’s U.S. Federal and foreign income tax returns. When Executive’s actual
U.S. Federal tax returns are completed, the Accounting Firm will calculate
Executive’s final theoretical (U.S.) tax liability. This amount will be similar
to the hypothetical tax previously withheld, but will be revised to incorporate
facts and amounts as reported in Executive’s actual U.S. income tax returns,
including his spouse’s taxable income, investment income, and any other taxable
income not related to Executive’s employment with the Company. This theoretical
tax amount for the year involved is the amount Executive is responsible to pay.
If the hypothetical tax amount previously withheld exceeds this amount,
Executive will be refunded the excess within 60 days after completion of the tax
equalization settlement calculation. If the hypothetical tax amount withheld is
insufficient to cover this liability, Executive will be responsible to pay the
difference to the Company within 60 days after completion of the tax
equalization settlement. The Company will be responsible for payment of actual
U.S. Federal income taxes over and above Executive’s final theoretical U.S tax
liability as calculated by the Accounting Firm. Remittance of actual tax amounts
to either or both U.S. and Chinese tax authorities will be coordinated by the
Company and the Accounting Firm.
If Executive’s employment terminates for any reason during the assignment to the
Expatriate Country, tax equalization will end as of the date of termination and
the theoretical U.S. tax will be calculated as if Executive repatriated on the
date of termination. The services the Accounting Firm will provide to Executive
under this Agreement are limited to tax advice directly related to his overseas
Assignment and do not extend to personal tax advice or financial planning.
7.Miscellaneous Provisions. No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time. All payments made under this Agreement
shall be subject to reduction to reflect taxes or other charges required to be
withheld by law. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The invalidity or unenforceability of
any provision or provisions of this

2

--------------------------------------------------------------------------------




Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect. This Agreement shall be
construed and enforced in accordance with the laws of the State of Florida. Any
action in law or equity regarding this Agreement or Executive’s rights hereunder
may only be brought in the State of Florida. This Agreement sets forth the
entire understanding of the parties and supersedes all prior agreements,
arrangements, and communications, whether oral or written, between the parties
relating to expatriate benefits. No amendment to this Agreement may be made
except by a writing signed by the Company and Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.




“COMPANY”


SUN HYDRAULICS CORPORATION






By: /s/ Allen J. Carlson
       Allen J. Carlson, CEO and President
“EXECUTIVE”










/s/ Tim A. Twitty
Tim A. Twitty




3